Citation Nr: 1047133	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  07-20 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to March 
1980.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The May 2006 rating decision, in 
pertinent part, determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a left knee disability.

The Board remanded the claim in November 2008 so that certain due 
process concerns could be addressed.  

The appeal is REMANDED to the VA RO.  VA will notify the 
appellant if further action is required.


REMAND

As indicated in the Introduction, this matter was remanded in 
November 2008.  Unfortunately, some of the ordered development 
remains to be sufficiently completed.  Accordingly, another 
remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As part of a September 1980 rating decision the RO found that 
service connection was not to be granted for a left knee injury.  
The claim was denied because the evidence showed that the Veteran 
had incurred left knee injuries prior to his military entry, and 
that while he incurred a left knee injury during active duty it 
was not shown that the in-service injury resulted in any 
permanent increase in the level of disability.  The Veteran was 
notified of this decision in October 1980, but did not appeal the 
decision.  

The Veteran sought to reopen the claim in December 2005.  See VA 
Form 21-4138.  


The RO sent the Veteran a May 2006 letter advising him that 
service connection for his claimed left knee disability had been 
previously denied, and that he had been so notified on October 2, 
1980.  He was also advised that the appeal period had expired and 
the decision was now final.  The letter also notified the Veteran 
that the claim was previously denied because the condition 
"existed prior to service."  

In a May 2006 rating decision, the RO essentially found that new 
and material evidence had not been submitted sufficient to reopen 
the previously denied claim for service connection for a left 
knee injury.  The Veteran thereafter perfected an appeal to the 
denial of this claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
requirements for notification of the evidence and information 
that is necessary to reopen a claim and what is necessary to 
establish the underlying claim for the benefit sought.  
Specifically, the Court found that, in claims to reopen, the duty 
to notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to substantiate 
the element or elements required to establish service connection 
that were found insufficient in the previous denial.  The Board 
found, as mentioned as part of the November 2008 remand, that the 
May 2006 letter did not identify what "specific evidence" was 
required to substantiate the element needed for service 
connection that was found insufficient in the prior denial on the 
merits.

As such, the Board's November 2008 remand directed, inter alia, 
that the following be completed:

1.  The RO/AMC should send the veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes a 
description of the evidence needed to 
substantiate the claim of entitlement to 
service connection for left knee disability 
based on new and material evidence by 
informing him of the element required to 
establish service connection that was found 
insufficient in the September 1980 denial 
(i.e., medical opinion evidence that 
indicates that his left knee disability was 
permanently worsened beyond the normal 
progress of the disorder on account of his 
service), as outlined by the Court in Kent.  

The Appeals Management Center (AMC), in Washington, DC sent the 
Veteran a January 2009 letter advising him that service 
connection for his claimed left knee disability had been 
previously denied, and that he has been so notified on September 
15, 1980.  The Board parenthetically observes that, as noted 
above, the Veteran was notified of this decision on October 2, 
1980.  He was also advised that the appeal period had expired and 
the decision was now final.  The letter further notified the 
Veteran that the claim was previously denied because the 
"evidence submitted in connection with the current claim does 
not constitute new and material evidence because it does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim."  The letter clearly did not contain 
the language mandated for use as set out in the Board's November 
2008 remand.

The AMC thereafter sent the Veteran a "corrective" letter in 
May 2009.  This letter also advised him that service connection 
for his claimed left knee disability had been previously denied, 
and that he has been so notified on September 15, 1980.  The 
Veteran was informed that the appeal period had expired and the 
decision was now final.  The letter also notified the Veteran 
that "[i]n order for us to reopen the claim, we need new and 
material evidence.  Your claim was previously denied because the 
evidence did not show that the left knee disability was incurred 
or aggravated by military service."  The letter, as was the case 
with the January 2009 letter, did not contain the language 
mandated for use by the Board's November 2008 remand.  

Because the terms "new" and "material" in a new and material 
evidence claim have specific, technical meanings that are not 
commonly known to VA claimants, when providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  See Kent, 20 
Vet. App. at 9-10.  As noted above, the record reflects, however, 
that the Veteran has yet to be provided either sufficient or 
accurate notice compliant with Kent in response to his claim to 
reopen.  Stegall.

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the Veteran a VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes a 
description of the evidence needed to 
substantiate the claim of entitlement to 
service connection for left knee disability 
based on new and material evidence by 
informing him of the element required to 
establish service connection that was found 
insufficient in the September 1980 denial 
as outlined by the Court in Kent.  
Specifically, advise the Veteran that 
his claim was previously denied in 
September 1980 because the evidence did 
not show that his pre-existing left 
knee disability underwent a permanent 
increase in disability in service.  
Therefore, the evidence necessary to 
reopen the claim must relate to this 
fact.

2.  Then, after verifying that the notice 
ordered to be supplied the Veteran, as set 
out in 1. above was sufficiently compliant, 
the RO should readjudicate the issue of 
whether new and material evidence has been 
received to reopen the Veteran's claim for 
service connection for a left knee 
disability.  This readjudication should 
include consideration of private medical 
records submitted to the Board in September 
2009.  If the determination of the claim 
remains unfavorable, the Veteran and his 
attorney must be furnished with a 
supplemental statement of the case and 
given an opportunity to respond before this 
case is returned to the Board, if in order.

The purpose of this REMAND is to ensure due process.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

